Citation Nr: 0009779	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.

2.  Entitlement to an increased (compensable) evaluation for 
a fragmentation wound of the abdomen.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA. 

In January 2000 a hearing before a member of the Board 
sitting at Washington D.C. 

The issue of entitlement to an increased (compensable) 
evaluation for a fragmentation wound of the abdomen will be 
discussed in the REMAND portion of this decision.

In the veteran's October 1998 notice of disagreement, he 
raised the issue of entitlement to non-service connected 
pension.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In May 1995 the RO denied the veteran's claim for 
entitlement to service connection for a stomach disorder.  
The veteran did not appeal this decision.

2.  The evidence received subsequent to the unappealed May 
1995 rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The claim for service connection for a stomach disorder 
is plausible.

CONCLUSIONS OF LAW

1.  The May 1995 rating decision of the RO, which denied 
entitlement to service connection for a stomach disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the May 1995 rating 
decision, in which service connection for a stomach disorder 
was denied, is new and material, and serves to reopen the 
veteran's claim.  38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim for service connection for a stomach 
(gastrointestinal) disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

The evidence of record at the time of the May 1995 rating 
action may be briefly summarized.  The service medical 
records (SMR's) show that the January 1966 entrance 
examination clinically evaluated the abdomen and viscera as 
normal.  The January 1966 report of medical history shows 
that the veteran indicated a history of stomach, liver or 
intestinal trouble.  An April 1967 report of wound Form 3040 
shows that the veteran was injured in Vietnam in March 1967 
where he sustained a superficial fragmentation wound to the 
abdomen.  

The separation examination is not of record.  The RO has made 
several attempts, the last of which was in October 1971, to 
obtain the veteran's separation examination.  The claims file 
was flagged, but the records were not located.

VA examinations in May 1971 and November 1971 showed no 
complaints of a stomach disorder.  An August 1981 VA 
examination showed the veteran's skin to be normal, and 
showed no complaints of a stomach disorder.

The veteran received treatment at a VA facility for various 
disorders in 1993 and 1994.

In May 1995 the RO denied entitlement to service connection 
for a stomach (gastrointestinal) disorder.  At that time the 
RO found that the inservice and post service medical records 
showed no evidence of a stomach disorder.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal the decision.  Accordingly, the May 1995 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  However, 
the veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principii, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The pertinent evidence received since the May 1995 decision 
includes VA medical records dated from 1997 to 1998 showing 
treatment for various disabilities.  These records show that 
the veteran was treated for a stomach tumor, and 
gastrointestinal problems.  

The veteran was hospitalized at a VA facility in August 1997.  
At that time he underwent a partial gastrectomy, distal 
pancreatectomy and splenectomy 
He was discharged in September 1997 with diagnoses of 
abdominal abscess or neoplasm, and gastrointestinal stromal 
tumor borderline to malignant.  

A September 1997 VA scar examination showed that the veteran 
was hospitalized status post resection of the smooth muscle 
cell tumor in the left upper quadrant of his abdomen with 
partial gastrectomy, partial pancreatectomy and splenectomy.  
He reported that in 1967 he shot a Vietnamese.  When he 
examined the body the butt of a rifle that was swung like a 
baseball bat struck him in the abdomen.  He went to the 
ground as a grenade went off.  

The veteran reported wearing a flap jacket, and was bleeding 
from some wound that he was unable to identify.  He was field 
dressed and told he had a bruised rib and continued his 
mission.  He denied any scarring.  He denied any trouble with 
his abdomen until approximately two months ago.  The veteran 
had been eating a normal diet.  The diagnosis was status post 
blunt trauma to the abdomen without sequela.

An October 1998 VA treatment record shows that the veteran 
was seen for a partial gastrectomy, distal pancreatectomy and 
splenectomy secondary to a gastrointestinal tumor.  The 
assessment was of a partial gastrectomy, distal 
pancreatectomy and splenectomy secondary to a 
gastrointestinal disorder.  The examiner stated that the 
veteran's stomach tumor may be partly resulting from his 
abdominal injury in Vietnam.  

In January 2000 a hearing before a member of the Board was 
held at the central office.  At the hearing the veteran 
provided testimony regarding treatment for various disorders, 
to include a chronic stomach disorder and a wound of the 
abdomen.  

To summarize, testimony by the veteran is considered to be 
competent evidence when describing a symptom of a disability 
or disease or an incident which occurred during service.  
However, a lay person is not competent to make a medical 
diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

To summarize, the additional evidence received since the 1995 
decision establishes for the first time that the veteran has 
a chronic stomach disorder.  As such, it is the Board's 
judgment that the additional evidence is new and material and 
the claim has been reopened.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107(b) (West1991) has been fulfilled.

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

In this regard, the post service medical records confirmed a 
chronic stomach (gastrointestinal) disorder.  In October 1998 
a VA physician rendered an opinion that the veteran's stomach 
tumor may be partly resulting from his abdominal injury in 
Vietnam.  The Board finds that this evidence when viewed in 
conjunction with the testimony, tends to show that the 
veteran's stomach (gastrointestinal) disorder is causally 
related to the inservice abdominal injury.  Accordingly, the 
claim is well grounded. 


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a stomach disorder is 
reopened.  

The claim for service connection for a stomach disorder is 
well grounded and to this extent only the claim is granted


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for service connected abdominal injury is 
well grounded as is the previoslsy discussed claim for 
service connection for a stomach disorder.  38 U.S.C.A. § 
5107(a) (West 1991);  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Once a claim is well grounded VA has a 
statutory duty to assist the veteran in the development of 
facts pertinent to his claim.  This includes the duty to 
conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991).

Regarding the issue of service connection for a stomach 
(gastrointestinal) disorder, the Board is of the opinion that 
in conjunction with the duty to assist, a contemporaneous and 
thorough VA examination is warranted.

The RO has made several unsuccessful attempts, the last of 
which was in September 1971, to obtain the veteran's complete 
SMR's.  The Board is of the opinion that another attempt 
should be made to obtain these records 

The veteran testified that the abdominal wound that he 
received in Vietnam was not from the fragmentation, but from 
getting hit with the rifle which fractured his lower ribs.  
He testified that in the early 1970,while being treated at a 
VA facility, a skin growth was found.  These VA records are 
not on file.

Accordingly, the case is REMANDED to the RO for the following 
development:


1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to treatment 
for the disabilities inservice covering 
the period following service to the 
present.  The RO should then obtain all 
records which are not on file.

2.  The RO should request the VAMC in 
Augusta, Georgia to furnish copies of all 
treatment records covering the period 
from April 1970 to the present. 

3.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct another search for the veteran's 
inservice SMR's and discharge 
examination.

4.  Following the above development, a VA 
examination should be conducted by a 
gastroenterologist in order to determine 
the nature, severity of any residuals 
resulting from the service connected 
abdominal injury and the nature, 
severity, and etiology of his stomach 
disorder.  The claims folder and a copy 
of this Remand must to be made available 
to the examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  It is 
requested that the VA obtain a detailed 
history concerning the veteran's 
complaints and symptoms.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any stomach disorder diagnosed 
is caused or aggravated by the service 
connected abdominal injury.  The 
examiner's attention is directed to the 
October 1998 opinion by a VA physician at 
the outpatient clinic.  A complete 
rational for any opinion expressed should 
be included in the examination report.  

5.  Thereafter, RO should readjudicate 
the issues in appellate status.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and an opportunity to 
respond.

Thereafter, the claims folder should then be returned to the 
Board for further review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals





 


